Felton, Chief Judge,
dissenting.
I think that the court erred in overruling appellant’s motions for a judgment n.o.v. and for a new trial.
The object on which the appellee slipped appears from the pictures in evidence to be a board about three feet long and six inches wide. That fact becomes material in the testimony of Mr. Whitfield, a witness for appellant, bearing on the question as to how long the board had been on the ramp at the time appellee slipped on it. Mr. Whitfield testified in part: “The platform and the ramp was clear as far as I knew. It had been on Saturday previously when we left there.” A photograph was exhibited to the witness and he was asked what it represented to him. He answered: “Well, it represents the spot where the object was lying, it was a piece of plywood with a piece of linoleum on it. And it wasn’t there to my knowledge at the time that the store was closed on Saturday. It was leaning up against the building some distance from that particular ramp or platform. And in that particular neighborhood there are quite a few children through there all the time. We had a *504difficult time keeping them away from there. And it’s possible, no one knows, no one saw it, it’s possible that they had in some manner moved it and had just dropped it across that platform and left it.” The injury to appellee occurred on Monday after the preceding Saturday referred to by Mr. Whitfield. Omitting all other questions involved, with respect to which I express no opinion, there was no direct evidence as to how long the board had been on the ramp when appellee fell except that of Mr. Whitfield and that was that it could not have been there longer than from late Saturday night or Sunday,, until Monday when appellee fell and that is not enough time to constitute constructive notice. The only other evidence as to how long the board had been on the ramp was the opinion of the appellee that it had been there two weeks or more. Assuming for the sake of argument that the facts given as a basis for the opinion were sufficient to authorize it, the positive testimony of Mr. Whitfield, unimpeached and uncontradicted, that the board was not on the ramp the preceding Saturday must control over the opinion evidence of the appellee, which is thoroughly consistent with the circumstantial opinion evidence. Mr. Whitfield’s testimony is not contradictory or uncertain, construed as a whole. He did not use the expression “to the best of my knowledge,” etc. Even if there could be any doubt about the first part of the statement, when the witness testified exactly where the board was located on the previous Saturday afternoon, it becomes quite clear what the whole statement meant. The rule above stated, to wit: that where a finding of fact may be inferred but is not demanded by circumstantial evidence, it will not support a verdict when by positive and uncontradicted testimony of an unimpeached witness perfectly consistent with the circumstantial evidence, it is shown that no such fact exists, is stated in Myers v. Phillips, 197 Ga. 536 (29 SE2d 700), cases cited therein and many other cases too numerous to cite.
I am authorized to state that Judge Eberhardt concurs in this dissent.